Citation Nr: 0509018	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  97-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Richmond, Virginia




THE ISSUE

Entitlement to unreimbursed medical expenses for treatment by 
Community Memorial Hospital (CMH), CMH Emergency Physicians, 
and South Hill Internal Medicine for the period from February 
8, 1997 to February 17, 1997.  

(The issues of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
prior to August 12, 1993; and entitlement to service 
connection for various disabilities and applications to 
reopen previously denied claims of service connection for 
other disabilities, are the subjects of separate decisions of 
the Board.)  








REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney 



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 determination of the VA 
Medical Administrative Service (MAS), in Richmond, Virginia, 
in which it was determined that the veteran was not entitled 
to reimbursement of private medical expenses.  

The matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

As initial matter, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claims, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  On careful review of the record, it is 
unclear whether any of the identified development was 
conducted.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board therefore concludes that remand is necessary to 
effectuate the necessary development.  In this regard, the 
Board notes that the record does not contain any 
documentation surrounding the review of the veteran's claim 
by the Hunter Holmes McGuire VAMC Fee Basis Unit.  

The Board observes that a February 5, 1998 letter and the May 
26, 2000 Supplemental Statement of the Case note that the 
February 1997 medical records from Community Hospital were 
reviewed.  However, such records have not been associated 
with the veteran's claims folders.

The Board also notes that the record is devoid of an opinion 
as to when the veteran's claimed medical emergency ended in 
February 1997, at which point the veteran could have been 
transferred to a VA medical facility.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The MAS should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The MAS should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
appellant.  If the MAS is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the MAS should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the MAS should make 
arrangements to obtain a medical opinion 
as to when the veteran's claimed medical 
emergency ended in February 1997; that 
is, when the veteran could have been 
transferred to a VA Medical Center from 
Community Memorial Hospital.  The claims 
folders and administrative records folder 
should be provided to and reviewed by the 
VA physician making the opinion.  The VA 
physician must review the claims folders, 
to specifically include the hospital 
records from CMH, before making a 
determination as to when the claimed 
emergency ended.  The VA physician must 
consider the difference in time and 
distance, if any, between a transfer from 
CMH to the VA hospital in Richmond.  The 
VA physician must provide a full 
rationale for his or her conclusion and 
indicate that the private medical records 
from CMH were reviewed.  

4.  Thereafter, the MAS should review the 
claims file as it pertains to the instant 
issue and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Once any indicated development is 
accomplished to the extent possible, the 
MAS should readjudicate the issue on 
appeal.   If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




